DETAILED ACTION
This action is responsive to the pending claims, 1-14, received 05 April 2022. Accordingly, the detailed action of claims 1-14 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-4, 6, 8, 10-11, 13 rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al (US 20210382912 A1, hereafter referred to as Horowitz) in view of Chacko (US 20130204849 A1, hereafter referred to as Chacko).

Regarding claim 1, Horowitz teaches an apparatus for providing interoperability of a multi-cloud service, comprising: 5one or more processors (Horowitz [Fig 11-906]); and 
executable memory for storing at least one program executed by the one or more processors (Horowitz [Fig 11-910, 912 and Fig 12-912]), wherein the at least one program is configured to receive a service request for a multi-cloud service from a user client (Horowitz [0031-0032, 0023-0024, 0034, 0037) discloses a user request creation or reconfiguration of a cloud service (DB cluster) to span multiple cloud providers), 10create the multi-cloud service in response to the service request (Horowitz [0029, 0037] disclose the creation, access and use of a cloud resource (distributed database) deployed across a plurality of cloud providers), configure functions for interoperability between multiple cloud services in the multi-cloud service (Horowitz [0030, 0038, 0040, 0020, 0026] discloses managing and applying networking rules and mapping by means of created indirection layers), and provide the multi-cloud service in which the functions for interoperability are configured to the user client (Horowitz [0037] teaches a client connecting to nodes deployed across different cloud providers to perform operations of the requested and deployed cloud service),
the at least one program configures network connectivity by setting up a virtual network between the multiple cloud services (Horowitz [0038-0039] teaches indirection layers used to bridge connections between multiple cloud providers including a control plane that implements network mappings that allow nodes associated with one cloud provider to communicate with nodes of another cloud provider in conjunction with IP whitelists [0041]).
However, Horowitz does not explicitly teach wherein the at least one program configures data connectivity by sharing a virtual storage unit between the multiple cloud services (Horowitz [0039] teaches networking resources or components that enable data transfer, wherein the cloud resources or servers managed data transfers to nodes of the cloud provider. Additionally, [0043] discloses a communication link to transfer data between cloud providers), thereby configuring the functions for interoperability (Horowitz [0036] teaches network rules, components, cloud compute resources and other components that enable communication and data transfer [0040-0041]), wherein the at least one program creates the virtual storage unit by connecting cloud storage units provided by cloud service providers of the multiple cloud service.
Chacko, in an analogous art, teaches wherein the at least one program configures network connectivity by setting up a virtual network between the multiple cloud services (Chacko [Abstract] discloses a virtual cloud storage overlay on top of physical cloud storage systems wherein the physical cloud storage systems are owned or hosted by different providers) and configures data connectivity by sharing a virtual storage unit between the multiple cloud services, thereby configuring the functions for interoperability (Chacko [0051] teaches multiple cloud storage virtualization services by sharing virtual storage units), wherein the at least one program creates the virtual storage unit by connecting cloud storage units provided by cloud service providers of the multiple cloud service (Chacko [0056, 0011, Abstract and 0051] discloses creating virtual storage by connecting underlying physical storage units provided by a plurality of cloud service providers).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Horowitz in view of Chacko in order to configure data connectivity by sharing a virtual storage unit between the multiple cloud services, thereby configuring the functions for interoperability, wherein the at least one program creates the virtual storage unit by connecting cloud storage units provided by cloud service providers of the multiple cloud service, as taught by Chacko.
One of ordinary skill in the art would have been motivated in order to enable cloud storage virtualization, information dispersal and integration across disparate cloud storage devices operated by different providers so customers may have a unified view of all data across distributed storages (Chacko [Abstract and 0006]).

Regarding claim 3, Horowitz-Chacko teaches the limitations of claim 1, as rejected above.
Additionally, Horowitz-Chacko teaches the apparatus the at least one program sets up the virtual network using network information included in the multiple cloud services (Horowitz [0040] discloses networking rules, associated with network containers for each cloud provider, wherein the IP address information of a specific container is used to permit communication and transfers between cloud providers by means of IP access lists [0041]).  

Regarding claim 4, Horowitz-Chacko teaches the limitations of claim 3, as rejected above.
Additionally, Horowitz-Chacko teaches the apparatus when changes in the network information of the multiple cloud services are detected (Horowitz [0042] discloses updates or changes to the master IP access list), the at least one program stores the changes in the network information (Horowitz [0042] discloses a master list) and shares the changes in the network information with the other cloud services in the multi- 30cloud service (Horowitz [0042] teaches propagating updated entries to other cloud providers).  

Regarding claim 6, Horowitz-Chacko teaches the limitations of claim 1, as rejected above.
Additionally, Horowitz-Chacko teaches the apparatus wherein:
the at least one program creates the virtual storage unit having capacity required for the multi-cloud service based on resources of the cloud storage units (Chacko [0056] identifying the resources, capacity and characteristics of the cloud storage units in order to create a virtualized storage unit to meet data services specified in a customer request [0051]).

Regarding claims 8, 9-10, 13, they do not teach or further limit over the limitations presented above with respect to claims 1, 3-4, 6.
Therefore, claims 8, 9-10, 13 are rejected for the same reasons set forth above regarding claims 1, 3-4, 6.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al (US 20210382912 A1, hereafter referred to as Horowitz) in view of Chacko (US 20130204849 A1, hereafter referred to as Chacko) as applied above regarding claim 6, further in view of Janse van Rensburg et al (US 10656865 B1, hereafter referred to as Janse).

Regarding claim 7, Horowitz-Chacko teach the limitations of claim 6.
However, Horowitz-Chacko does not explicitly teach the apparatus wherein: the at least one program installs virtual storage drivers in the multiple cloud services, thereby mounting the virtual storage unit with the multiple cloud services.
Janse, in an analogous art, teaches the apparatus wherein:
the at least one program installs virtual storage drivers in the cloud service (Janse [14:45-65] teaches a virtualization container with instantiated storage drivers) thereby mounting the virtual storage unit with the cloud service (Janse [14:45-65] discloses the driver is configured to communicate, by the virtualization container, with the storage service to access the virtual volume in the distributed storage ([15:1-19]) and present the representation of the mounted volume).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Horowitz-Chacko in view of Janse in order to configure the multiple cloud services, as taught by Horowitz-Chacko, to install virtual storage drivers thereby mounting the virtual storage unit, as taught by Janse.
One of ordinary skill in the art would have been motivated in order to allow a process running in the virtualization container to interact with a layered storage volume (Janse [14:56-60]).

Regarding claim 14, it does not teach or further limit over the limitations presented above with respect to claim 7.
Therefore, claim 14 is rejected for the same reasons set forth above regarding claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mukhopadhyaya et al (US 10530632 B1);
McCall et al (WO 2020168207 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446